— Appeal from a judgment of the Supreme Court at Special Term (Graves, J.), entered September 2, 1983 in Schenectady County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare valid the designating petition naming petitioner as Democratic Party candidate for the Schenectady City Council in the September 13, 1983 primary election. Judgment affirmed, without costs (Matter of Musolino v New York State Bd. of Elections, 89 AD2d 1033). Mahoney, P. J., Sweeney, Main, Mikoll and Yesawich, Jr., JJ., concur.